The case Avas — The plaintiffs had purchased of Mr. Webster tlie copyright of his Institute of English Grammar, to print and vend in this, and in all the YeAV England states, and in the state of Vermont; to pay £5 for every thousand they should sell. One Campbell purchased of said Webster the copyright to print and sell as many as he could in a certain given time, in the state of Ycav York, for £60. Campbell employs the plaintiff's to strike off 2,000 copies for him in sheets, he to pay for the printing and paper; Avhich they did, and sent them to him in YeAV York; the defendant goes to Yew York, purchases 1,500 of them in sheets, of Campbell, brings them to Hartford, binds and sells them.
Question was —■ Whether this Avas a proceeding contrary to the statute: Verdict for plaintiff's and £100 datnages, and accepted by the court; for although the plaintiffs printed them at Hartford, yet they Avere for Campbell, and upon Ids copying-lit, and to be sold in the state of YeAV York; it was therefore, *134the same as though Campbell had printed them, in Hew York, on his own right, and the defendant had introduced them here.